Green, J. The abstract of the record in this case is so defective, we should affirm the judgment for that cause alone under rule 26 of this court. The evidence and instructions, covering fifty pages of record, are not attempted to be set out in the abstract, which is a mere index thereof, and furnishes no aid to the court in the examination of the case. Such an entire disregard of a salutary rule will not be tolerated, but the penalty for its violation will be enforced as it has been heretofore, in People v. Angerer, 23 Ill. App. 451; Hepp v. Jaenemann, 23 Ill. App. 453. But in addition to this we desire to say, the contract relied upon as a defense was found by the jury, and properly so, under the evidence, to be a forgery. Trover was a proper action to recover damages for the unlawful conversion of plaintiff’s property by defendants. The damages recovered by appellee were not excessive, and no error appears requiring a reversal of the judgment. It is affirmed. Judgment affirmed.